DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 09/28/2021. The following is the status of the claims:

Claims 1-16 are still pending.
Claims 1, 7, 14 and 16 have been amended.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “screen” from claims 1 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 16 remain interpreted under 35 U.S.C. 112(f) in the manner set forth in the previous action.

Claim Objections
Claim 5 remains objected to because of the following informalities:  

Regarding Claim 5, the recitation of “wherein the particle storage bin is hyperbolic” should read --wherein the particle storage bin is hyperbolic in shape-- to make it clear that the term “hyperbolic” refers to the shape of the particle storage bin.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 and 16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1 and 16, the recitation of “a tube bank in contact with the second heat transfer surfaces” in lines 5 and 7, respectively, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of 

For the above reasons claims 1 and 16 introduce new matter.
For examination purposes claims 1 and 16 are interpreted as follows:

--1. (currently amended) A cooling system, comprising: 
a heat transfer structure comprising one or more heat transfer walls having corresponding first and second heat transfer surfaces; 
a plurality of particles in contact with the first heat transfer surfaces; 

a screen in contact with the plurality of particles 
a transport system for moving the plurality of particles through the heat transfer structure.--
--16. (currently amended) A system comprising: 
a solar receiver; and 
a cooling system, wherein the cooling system comprises:
a heat transfer structure comprising one or more heat transfer walls having corresponding first and second heat transfer surfaces; 


a screen in contact with the plurality of particles 
a transport system for moving the plurality of particles through the heat transfer structure; wherein the plurality of particles remove heat from the tube bank.--
Claims 2-13 are rejected due to their dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “passing a fluid through the plurality of particles to remove heat from and cool the particles” in lines 7-8, and the claim also recites “cooling the plurality of moving particles with ambient air as the plurality of particles are removing heat from the hot fluid” in lines 5-6 which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
Claim 15 is rejected based on its dependency from claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seth - (US3814176 - newly cited), hereinafter referred to as “Seth”.

Regarding Claim 14, Seth discloses a cooling method (method of cooling fluid passing inside of tubes 12), comprising: 
bringing a plurality of moving particles (17) in contact with a heat transfer surface (outer surface) of a member (12) to remove heat from a hot fluid (fluid passing inside of tubes 12, per Column 3, lines 28-30) in contact with another surface (internal surface) of the member; 
(air blown by blower 18, per Column 3, lines 31-34 and atmospheric, i.e. ambient, per Column 5, lines 34-38) as the plurality of particles are removing heat from the hot fluid (per Column 3, lines 28-30); and
passing a fluid (the air from the blower 18, per the interpretation under the above 112b rejection) through the plurality of particles to remove heat from and cool the particles (per Column 3, lines 28-34).
Regarding Claim 15, Seth discloses the method of claim 14 and further teaches storing (on top of the support 15 and screen 16) at least a portion of the particles (as shown in the Figure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seth, in view of Hammer - (US6470834 - newly cited), hereinafter referred to as “Seth” and “Hammer” respectively.

Regarding Claim 1, Seth discloses a cooling system (sole Figure), comprising: 
(10) comprising one or more heat transfer walls (walls of the tubes 12) having corresponding first and second heat transfer surfaces (external and internal surfaces, respectively); 
a plurality of particles (17) in contact with the first heat transfer surfaces (in contact with the external surfaces of the tubes 12 as shown in the Figure and per Column 3, lines 10-12 & 28-30); 
a screen (16) in contact with the plurality of particles (per Column 3, lines 9-10) that allows ambient air to contact the particles (per Column 3, lines 23-25).
Seth fails to teach a transport system for moving the plurality of particles through the heat transfer structure.
However, Hammer teaches a cooling system (Figure 2), comprising: a heat transfer structure (housing, i.e. vertical rectangular box per Column 5, lines 59-63) comprising one or more heat transfer walls (3, 14, 15) having corresponding first and second heat transfer surfaces (surfaces to each sides of the walls, with the first surfaces, respectively, being the surface in contact with the particles 13); a plurality of particles (13) in contact with the first heat transfer surfaces (as shown in Figure 2). In particular, Hammer teaches a transport system (assembly of 7, 8 and 9) for moving the plurality of particles through the heat transfer structure (as shown in Figure 2 and per Column 6, lines 10-15) for the purpose of enabling circulation of the particles thereby allowing for a continuous refresh of colder particles on top of the particle bed ultimately enhancing heat transfer efficiency (per Column 5, lines 36-42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seth, by employing a 
Regarding Claim 2, Seth as modified teaches the system of claim 1 and further teaches (Seth’s sole Figure) wherein the heat transfer structure includes a particle storage zone (zone above respective support 15 and screen 16 and enclosed by respective portion of housing 10).
Regarding Claim 4, Seth as modified teaches the system of claim 2 and further teaches (Seth’s sole Figure) wherein the particle storage zone comprises a particle storage bin (bin defined by the zone above respective support 15 and screen 16 and enclosed by respective portion of housing 10).
Regarding Claim 6, Seth as modified teaches the system of claim 4 and further teaches wherein the particle storage bin comprises one or more internal surfaces (internal surfaces of housing 10 in contact with the particles) to passively conduct heat to external surfaces (external surfaces of the housing 10 at the respective zone where the particles contact the inner surfaces of the housing 10) that can (capable of) radiate the heat away to the environment (due to the inherent thermal properties of the material of the housing and absent any explicit thermal insulation of the housing). 
Regarding Claim 7, Seth as modified teaches the system of claim 1 and further teaches wherein the heat transfer structure comprises a tube bank (bank of tubes 12, as shown in Seth’s sole Figure). 
Regarding Claim 9, Seth as modified teaches the system of claim 1 and further teaches wherein the transport system comprises an elevator (8, as shown in Hammer’s Figure 2. Here, transport means 8 is interpreted as an elevator since its sole purpose is to transport the particles from the bottom of the cooling system to the top of the cooling system).
Regarding Claim 12, Seth as modified teaches the system of claim 1 and further teaches wherein the heat transfer structure is a fluidized-bed heat exchanger (as shown in Seth’s sole Figure and per Seth’s Column 2, lines 50-55). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seth in view of Hammer and further in view of Nilsson, Sr. - (US4280482 - newly cited), hereinafter referred to as “Nilsson”.

Regarding Claim 3, Seth as modified teaches the system of claim 2 but fails to teach wherein the particle storage zone is below grade (interpreted as per the ordinary meaning of “below grade” to mean “buried or underground”).
However, Nilsson teaches a heat transfer system (Figure 4) employing particles (18) for heat storage and power generation purposes (per Column 1, lines 6-22). In particular, Nilsson teaches that the entire system can be located underground for the purpose of minimizing thermal losses (per Column 4, lines 63-64), ultimately enhancing system efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Seth, by burying the 
Seth as modified would result in the particle storage zone being below grade.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seth in view of Hammer and Mergers and further in view of Waters - (US4149588 - previously cited), hereinafter referred to as “Waters”.

Regarding Claim 5, Seth as modified teaches the system of claim 4 but fails to teach wherein the particle storage bin is hyperbolic (interpreted in view of Applicant disclosure as hyperbolic in shape).
However, Waters teaches (Figure 2) a heat exchanger structure (76) comprising one or more heat transfer surfaces (74) surrounded by an enclosure (84). In particular, Water teaches that the enclosure is hyperbolic in shape (as shown in Figure 2) for the purpose of aiding in producing a natural air current across the heat exchanger (per Column 5, lines 58-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Seth, by forming the enclosure 152 hyperbolic in shape, as taught by Waters, for the purpose of aiding in producing a natural air current across the heat exchanger structure, ultimately reducing the power required to drive the fans 200 as to achieve the desired particle fluidization.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seth in view of Hammer and further in view of Waters.

Regarding Claim 8, Seth as modified teaches the system of claim 1 and further teaches (Seth’s sole Figure) a fan (18) but teaches wherein the fan is disposed below the heat transfer structure rather than on (interpreted as above) the heat transfer structure.
However, Waters teaches (Figures 1-2) a heat exchanger structure (28 in Figure 1 and 76 in Figure 2) comprising one or more heat transfer surfaces (44 in Figure 1 and 74 in Figure 2) and a fan (46 in Figure 1 and 82 in Figure 2). In particular, Water teaches that the fan can either be located below the heat transfer structure (as shown in Figure 1) or above the heat transfer structure (as shown in Figure 2) for the same purpose of providing an air current along the heat transfer surfaces.
Therefore, a fan below a heat transfer structure and a fan above a heat transfer structure were art-recognized equivalents at the time of the invention in heat transfer application where it is desired to create a flow of air along the heat transfer surfaces, and one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious, to further modify Seth, by substituting a fan on (above) the heat transfer structure for the fan below the heat transfer structure for the same purpose of providing an air current along the heat transfer surfaces.

Claims 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seth in view of Hammer and further in view of Maryamchik et al. - (US2014/0311479 - previously cited), hereinafter referred to as “Maryamchik”.

Regarding Claim 10, Seth as modified teaches the system of claim 1 but fails to teach wherein the transport system comprises a conveyor belt.
However, Maryamchik teaches (Figure 1) a cooling system (100) employing a plurality of particles (104) and a transport system (230) for moving the plurality of particles (per Paragraph 0087). In particular, Maryamchik teaches that the transport system can be any suitable device such as a conveyor belt, a bucket conveyor, an Archimedean screw, a pneumatic carrier, or gravity (per Paragraph 0088).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to transport the solid particles by any suitable device such as a conveyor belt, a bucket conveyor, an Archimedean screw, a pneumatic carrier, or gravity, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. effect transport of the particles, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Seth, by trying to employ the transport system as a conveyor belt, since choosing from a finite number 
Regarding Claim 13, Seth as modified teaches the system of claim 1 but fails to teach wherein the cooling system is connected to a concentrated solar power system.
However, Maryamchik teaches (Figure 1) a cooling system (150) employing a plurality of particles (104). In particular, Maryamchik teaches that the cooling system is connected to a concentrated solar power system (130, concentrated per Paragraph 0009) for the purpose of harnessing the sun’s energy as to produce green electricity (per Paragraph 0002).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Seth, by connecting the cooling system to a concentrated solar power system, as taught by Maryamchik, for the purpose of harnessing the sun’s energy as to produce green electricity.  
Regarding Claim 16, Seth discloses a system (sole Figure) comprising: 
a cooling system (cooling system shown in sole Figure), wherein the cooling system comprises: 
a heat transfer structure (10) comprising one or more heat transfer walls (walls of the tubes 12) having corresponding first and second heat transfer surfaces (external and internal surfaces, respectively); 
a plurality of particles (17) in contact with the first heat transfer surfaces (in contact with the external surfaces of the tubes 12 as shown in the Figure and per Column 3, lines 10-12 & 28-30); 
(16) in contact with the plurality of particles (per Column 3, lines 9-10) that allows ambient air to contact the particles (per Column 3, lines 23-25);
wherein the plurality of particles remove heat from the tube bank (per Column 3, lines 10-12 & 28-30).
Seth fails to teach wherein the cooling system comprises a transport system for moving the plurality of particles through the heat transfer structure.
However, Hammer teaches a cooling system (Figure 2), comprising: a heat transfer structure (housing, i.e. vertical rectangular box per Column 5, lines 59-63) comprising one or more heat transfer walls (3, 14, 15) having corresponding first and second heat transfer surfaces (surfaces to each sides of the walls, with the first surfaces, respectively, being the surface in contact with the particles 13); a plurality of particles (13) in contact with the first heat transfer surfaces (as shown in Figure 2). In particular, Hammer teaches a transport system (assembly of 7, 8 and 9) for moving the plurality of particles through the heat transfer structure (as shown in Figure 2 and per Column 6, lines 10-15) for the purpose of enabling circulation of the particles thereby allowing for a continuous refresh of colder particles on top of the particle bed ultimately enhancing heat transfer efficiency (per Column 5, lines 36-42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seth, by employing a transport system for moving the plurality of particles through the heat transfer structure, as taught by Hammer, for the purpose of enabling circulation of the particles thereby 
Seth as modified still fails to teach wherein the system comprises a solar receiver. 
However, Maryamchik teaches (Figure 1) a system (150) employing a plurality of particles (104). In particular, Maryamchik teaches that the system is connected to a concentrated solar power system (130, concentrated per Paragraph 0009) for the purpose of harnessing the sun’s energy as to produce green electricity (per Paragraph 0002).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Seth, by connecting the system to a concentrated solar power system, as taught by Maryamchik, for the purpose of harnessing the sun’s energy as to produce green electricity.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seth in view of Hammer and further in view of Hilt - (US6328099 - newly cited), hereinafter referred to as “Hilt”.

Regarding Claim 11, Seth as modified teaches the system of claim 1 but fails to teach wherein the heat transfer structure is a tube bank (bank of tubes 12, as shown in Seth’s sole Figure) rather than a shell and plate heat exchanger.
However, Hilt teaches a cooling system (Figures 1-2, 4), comprising a heat transfer structure (1) comprising one or more heat transfer walls (3) having (external and internal surfaces, respectively); and a plurality of particles (solid particles, per Column 1, lines 48-49 and) in contact with the first heat transfer surfaces (as shown in Figure 4, i.e. the particles flow in the spaces between adjacent plates 3). A skilled artisan would have recognized that employing an array of plates instead of an array of tubes proves for an increase in surface area available for heat transfer thus ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Seth, by substituting a plate heat exchanger for the tube bank, as taught by Hilt, for the purpose of increasing the surface area available for heat transfer thus ultimately enhancing heat transfer efficiency.  
Seth as modified would result in the heat transfer structure being a shell and plate heat exchanger (the plates 3 of Hilt inside the shell 10 of Seth).

Response to Arguments
Applicant’s arguments, see remarks filed 09/28/2021, have been fully considered but are moot because the arguments do not apply to any of the references or combination of references being used in the current rejection.
For at least the reasons discussed and set forth in the rejection above, Claims 1-16 remain rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Komakine - (US4499944) - 02/19/1985, teaches a fluidized bed heat exchanger.
Mergers - (US4273101) - 06/16/1981, teaches a solar energy system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763